                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION
ADVANTAGE FUTURES, LLC,             )
                                    )
            Plaintiff,              )                 Case No. 18-cv-2005
                                    )
      v.                            )                 Hon. Steven C. Seeger
                                    )
HERM, LLC et al.,                   )
                                    )
            Defendants.             )
____________________________________)

                          MEMORANDUM OPINION AND ORDER

       This case involves a futures commission merchant (basically a broker for derivatives) that

sued traders for breach of contract when their trading accounts had negative balances. This

Court granted a motion to strike three of the affirmative defenses (Dckt. No. [92]), and

Defendants responded by filing a motion for reconsideration. This Court respectfully denies

Defendants’ Motion to Reconsider Order Striking Amended Affirmative Defenses and/or to

Reconsider Denial of Motion to Dismiss (Dckt. No. [93]), as well as Defendants’ Motion for

Leave to File Fourth Affirmative Defense (Dckt. No. [94]).

       Motions for reconsideration are disfavored, and rightly so. See Minch v. City of Chicago,

486 F.3d 294, 301 (7th Cir. 2007) (“[A] court ought not to re-visit an earlier ruling in a case

absent a compelling reason, such as manifest error or a change in the law, that warrants re-

examination.”); Caisse Nationale de Credit Agricole v. CBI Indus. Inc., 90 F.3d 1264, 1269 (7th

Cir. 1996) (“Motions for reconsideration serve a limited function: to correct manifest errors of

law or fact or to present newly discovered evidence.”); Solis v. Current Dev. Corp., 557 F.3d

772, 780 (7th Cir. 2009) (“Motions to reconsider . . . do not empower litigants to indefinitely

prolong a case by allowing them to raise their arguments, piece by piece.”); Quaker Alloy
Casting Co. v. Gulfco Indus., Inc., 123 F.R.D. 282, 288 (N.D. Ill. 1988) (“[T]his Court’s

opinions are not intended as mere first drafts, subject to revision and reconsideration at a

litigant’s pleasure.”).

        District courts have enough work on their plates without collateral litigation about

motions that they have already ruled upon. Motions about rulings on motions do not add much

value, and slow down the wheels of progress (and justice) for everyone else. Ordinarily, a party

who disagrees with a ruling by a District Court should raise that issue with the Court of Appeals,

rather than trying the same argument a second time before the same judge (let alone a different

one). Motions for reconsideration are even less welcome after the reassignment of a case from

one District Court Judge to another. See Aparicio-Brito v. Lynch, 824 F.3d 674, 688 (7th Cir.

2016); HK Sys. v. Eaton Corp., 553 F.3d 1086, 1089 (7th Cir. 2009).

        Here, Defendants’ motion is little more than a rehash, warmed over, of arguments that

they advanced unsuccessfully before Judge Feinerman. See Dckt. No. 92. Motions for

reconsideration might make sense when there are new facts or new law. See Caisse Nationale de

Credit Agricole, 90 F.3d at 1269. But Defendants offer neither. Instead, they offer more of the

same.

        In any event, Judge Feinerman’s ruling was right on the merits. Defendants’ theme that

Plaintiff had a “license to steal” is little more than an empty catch phrase. See Dckt. No. 63, at 6.

No one is alleging that Plaintiff stole anything. A futures commission merchant does not “steal”

from a trader when it liquidates an account that has fallen below margin requirements. Instead, it

is exercising an express contractual right.

        Defendants cannot defeat a breach of contract claim by alleging that Plaintiff did not

follow regulatory requirements. See Dckt. No. 63, ¶¶ 26-39; Dckt. No. 93, at 6-7. As Judge



                                                 2
Feinerman ruled, Defendants offered no support for their legal theory. See Dckt. No. 92, at 7-9.

And once again, Defendants come to this Court empty handed. Plaintiff, in contrast, has in hand

controlling authority from the Seventh Circuit. See ADM Investor Services, Inc. v. Collins, 515

F.3d 753 (7th Cir. 2008) (holding that a trader cannot avoid paying for trading losses by claiming

that the futures commission merchant violated regulatory requirements). Defendants offer no

reason to distinguish ADM, and they advance no argument why the Seventh Circuit should

abandon it.

        The implied covenant of good faith and fair dealing is not a colorable defense here,

either. That doctrine comes into play when a party abuses discretion afforded by the terms of a

contract by acting “‘arbitrarily, capriciously, or in a manner inconsistent with the reasonable

expectation of the parties.’” See Goldberg v. 401 N. Wabash Venture LLC, 755 F.3d 456, 462

(7th Cir. 2014) (quoting N. Tr. Co. v. VIII S. Mich. Assocs., 657 N.E.2d 1095, 1104 (Ill. App. Ct.

1995)). It “prevent[s] one party from depriving another of the right to receive the benefit of the

contract in a way the parties could not have contemplated at the time of drafting.” RBS Citizens,

N.A. v. Sanyou Import, Inc., 525 Fed. Appx. 495, 499 (7th Cir. 2013); see also In re Kmart

Corp., 434 F.3d 536, 542 (7th Cir. 2006) (“This doctrine is a rule of construction, not a stand-

alone obligation.”); Chrysler Credit Corp. v. Marino, 63 F.3d 574, 579 (7th Cir. 1995) (“The

contractual duty of good faith only applies as a method by which gaps in the contract are

filled.”).

        The contracts in question required the traders to satisfy margin requirements, meaning

that they needed to post sufficient funds to cover their positions. The contracts also authorized

the broker to sell the traders’ positions if they did not provide enough margin. A broker’s right

to sell the positions is a form of “self-protection,” because a broker is on the hook to the



                                                  3
clearinghouse for the trades of its customers. See ADM Investor Services, Inc. Collins, 515 F.3d

753, 757 (7th Cir. 2008). Margin requirements thus protect futures commission merchants from

the traders. “Margin protects dealers and counterparties from defaulting customers, who are in

no position to complain when the protection of their trading partners turns out to be incomplete.”

Id. (emphasis added).

        Here, the accounts fell below margin requirements, and the traders failed to provide more

capital when requested by the broker (with one exception). So the broker did what the contracts

expressly permitted: it liquidated the positions when the traders did not post enough margin.

The opportunity to sell the traders’ positions was not a gap in the contracts – it was a core part of

the design itself.

        The broker did not act in a manner that the parties did not reasonably expect. The

liquidation of the positions was not an “unanticipated development[].” Life Plans, Inc. v.

Security Life of Denver Ins. Co., 800 F.3d 343, 355 (7th Cir. 2015). Quite the opposite – it was

just what the contracts contemplated, and what the parties expressly bargained for. See In re

Kmart Corp., 434 F.3d 536, 542 (7th Cir. 2006) (noting that the doctrine applies to

“opportunistic behavior”); Kham & Nate’s Shoes No. 2, Inc. v. First Bank of Whiting, 908 F.2d

1351, 1357 (7th Cir. 1990) (“‘Good faith’ is a compact reference to an implied undertaking not

to take opportunistic advantage in a way that could not have been contemplated at the time of

drafting, and which therefore was not resolved explicitly by the parties.”).

        The agreements in question required the traders to provide sufficient funds to cover their

positions. The contracts also entitled the broker to liquidate the traders’ positions if they did not

satisfy margin requirements. And that is exactly what happened. The broker did not behave

“opportunistical[ly]” by doing what the contracts expressly permitted. Kham & Nate’s Shoes



                                                  4
No. 2, 908 F.2d at 1357. Plaintiff was entitled to “advance its own interests, and it did not need

to put the interests of [Defendants] first.” Kham & Nate’s Shoes No. 2, 908 F.2d at 1358.

       The implied covenant of good faith is not a tool to frustrate the enforcement of a contract

when it conforms to the reasonable expectations of the parties. The implied covenant of good

faith does not “block use of terms that actually appear in the contract.” Kham & Nate’s Shoes

No. 2, 908 F.2d at 1357; see also Continental Bank, N.A. v. Everett, 964 F.2d 701, 705 (7th Cir.

1992). The traders “may rue their decision but cannot escape it.” Continental Bank, 964 F.2d at

705.

       Defendants’ implicit theory seems to be that Plaintiff had a legal obligation to look out

for Defendants’ financial interests. But the implied covenant of good faith “does not create ‘an

enforceable legal duty to be nice or to behave decently in a general way.’” Beraha v. Baxter

Health Care Corp., 956 F.2d 1436, 1445 (7th Cir. 1992) (quoting Zick v. Verson Allsteel Press

Co., 623 F. Supp. 927, 929 (N.D. Ill. 1985)); Market St. Assoc. Ltd. Partnership v. Frey, 941

F.2d 588, 594 (7th Cir. 1991) (“[E]ven after you have signed a contract, you are not obligated to

become an altruist toward the other party and relax the terms if he gets into trouble in performing

his side of the bargain.”); Kham & Nate’s Shoes No. 2, 908 F.2d at 1357 (“Firms that have

negotiated contracts are entitled to enforce them to the letter, even to the great discomfort of their

trading partners, without being mulcted for lack of ‘good faith.’”); Jordan v. Duff and Phelps,

Inc., 815 F.2d 429, 438 (7th Cir. 1987) (“It is not a version of the Golden Rule, to regard the

interests of one’s contracting partner the same way you regard your own.”).

       The broker did not take advantage of the traders by, say, liquidating their positions for

spite, or by expropriating their money for some other purpose. The broker did not “penalize” the

traders “for some reason unrelated to [the broker’s] business.” Capital Options Investments, Inc.



                                                  5
v. Goldberg Bros. Commodities, Inc., 958 F.2d 186, 189 (7th Cir. 1992) (italics and brackets in

original). Instead, Plaintiff sold their positions when the losses were so steep that Plaintiff

started suffering a loss, too. Defendants’ own answer admits the point: “It was only when the

net liquidating value became negative and Plaintiff’s own funds were at risk, [sic] did it liquidate

the accounts.” See Amended Affirmative Defenses, Dckt. No. 63, at ¶ 53 (emphasis added).

       The broker did not “act[] in bad faith” when it sold positions when “its own funds were at

risk.” Id. at ¶ 54. The implied covenant of good faith did not require the broker to continue

losing money, or to sacrifice its own financial self-interest for the benefit of the traders. Good

faith does not require a party to take one for the team (or for the other party to the contract).

       Defendants complain that Plaintiff did not sell their positions on January 24, 2015, when

there was still equity in the accounts. See Dckt. No. 93, at 4. The traders fault the broker for

allowing “trading to continue.” See Dckt. No. 63, at 10 ¶ 52. But the implied covenant of good

faith did not create an affirmative duty to make trading decisions that would have prevented

future losses, especially when viewed after the fact. And the implied covenant did not require

Plaintiff to stop Defendants’ hand-picked agent from trading for the Defendants. See Dckt. No.

63, at ¶¶ 3, 46-54. “Contract law does not require parties to behave altruistically toward each

other; it does not proceed on the philosophy that I am my brother’s keeper.” Original Great

American Chocolate Chip Cookie Co., Inc. v. River Valley Cookies, Ltd., 970 F.2d 273, 280 (7th

Cir. 1992).

       Simply put, Defendants received the “fruits of the bargain.” See Life Plans, Inc. v.

Security Life of Denver Ins. Co., 800 F.3d 343, 355 (7th Cir. 2015) (citation omitted).

Defendants may have sour grapes, but that’s not a defense to a breach-of-contract claim.




                                                  6
       For similar reasons, Defendants’ Motion for Leave to File Fourth Affirmative Defense

(Dckt. No. [94]) is respectfully denied, too. Once again, Defendants seek to add a defense that

Plaintiff violated CFTC regulations and NFA rules. But as Judge Feinerman already ruled,

Defendants offered no authority for the notion that a failure to comply with regulatory

requirements is a defense to a breach-of-contract claim. See Dckt. No. 92. Defendants’ Motion

to Leave attempts to piggy-back on the Motion to Reconsider (Dckt. No. [93]), which repeats

arguments that the Court already considered and rejected. Defendants offer nothing more than

repetition. At the risk of (more) repetition, the motion is denied.




Date: December 30, 2019

                                                      Steven C. Seeger
                                                      United States District Judge




                                                 7
